Citation Nr: 0914879	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
home loan guaranty benefits.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant served as a member of the United States Army 
Reserve/National Guard from January 16, 1992 to January 15, 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Eligibility 
Center in Winston-Salem, North Carolina, which denied 
eligibility for VA home loan benefits.  The case was 
forwarded to the Board by the RO in St. Petersburg, Florida.  
A Board hearing was requested and scheduled; however, by a 
May 2008 communication from the appellant, she withdrew this 
request.


FINDINGS OF FACT

1. The appellant served in the United States Army 
Reserve/National Guard from January 16, 1992 to January 15, 
1995.  

2. The appellant is not shown to be a "veteran" under the 
laws pertaining to the award of VA home loan benefits.  


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits. 38 
U.S.C.A. §§ 3701, 3702 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served in the United States Army 
Reserve/National Guard from January 16, 1992 to January 15, 
1995, for a total of 1,095 days.  Her DD Form 214, 
Certificate of Release or Discharge reflects that she 
received an honorable discharge.  The evidence does not show 
that the appellant was discharged for a service connected 
disability.  

Records reflect that, in April 2005, the appellant's request 
for a Certificate of Eligibility for Loan Guaranty Benefits 
was denied because she did not have the minimum 2190 days 
(six years) of service required for eligibility to receive 
such a Certificate.  

Governing law provides that a veteran is eligible for housing 
loan benefits if the veteran meets certain requirements. 38 
U.S.C.A. §§ 3701, 3702.  As pertinent to this case, the term 
"veteran" includes an individual who is not otherwise 
eligible for the benefits of this chapter and who has 
completed a total service of at least 6 years in the Selected 
Reserve and, following the completion of such service, was 
discharged from service with an honorable discharge, was 
placed on the retired list, was transferred to the Standby 
Reserve or an element of the Ready Reserve other than the 
Selected Reserve after service in the Selected Reserve 
characterized by the Secretary concerned as honorable 
service, or continues serving in the Selected Reserve, or who 
was discharged or released from the Selected Reserve before 
completing 6 years of service because of a service-connected 
disability.  38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(E).  

The term "Selected Reserve" means the Selected Reserve of the 
Ready Reserve of any of the reserve components (including the 
Army National Guard of the United States and the Air National 
Guard of the United States) of the Armed Forces.  38 U.S.C.A. 
§ 3701(b)(5)(B).  

The evidence reflects that the appellant served in the United 
States Army Reserve/National Guard from January 16, 1992 to 
January 15, 1995, for a total of 1,095 days or three years; 
rather than the required six years, and her discharge was not 
for a service connected disability.  

Accordingly, her service does not qualify her for "veteran" 
status and she does not meet the requirements for eligibility 
for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  
Thus, the appellant is not eligible to receive a Certificate 
of Eligibility for Loan Guaranty Benefits.  

In this regard, the Board notes that the appellant contends 
that she had service with the Army Reserve until January 
2000, thereby fulfilling the required 6 years of service.  In 
order for a year of service to be credited toward the 6-year 
service requirement, however, at least one Active Duty or 
Inactive Duty point is required during each year in order to 
be credited as service.  

Membership points may be earned by Reservists or Guardsmen 
for being on the rolls whether the member participates in 
drill or not.  Years in which only Membership points are 
earned do not count towards meeting the 6-year service 
requirement.  

In this case, the appellant's Chronological Statement of 
Retirement points dated in April 2005, shows that the 
appellant received Active or Inactive Duty points during each 
year from January 1992 to January 1995.  From January 1995 to 
January 2000, only Membership points are shown and there is 
no evidence that the appellant drilled or trained during 
those years.  

As a matter of law, therefore, these latter years are not 
creditable towards the minimum service requirements for the 
Home Loan benefit.  

The appellant has also indicated that the record of time and 
Duty points contained in the claims file are incorrect.  She 
indicated that she was moved to several units in the course 
of the eight years between 1992 and 2000.  

In this regard, the Board notes that the evidence contained 
in the appellant's claims file in this case acknowledges the 
appellant's membership in the Army Reserve until January 
2000, including Membership points for the years between 1995 
and 2000.  There is, however, no record of Active or Inactive 
Duty points for the latter 5 years.  

The law, not the evidence, is dispositive of the outcome of 
this case. As a matter of law, the appellant is not eligible 
for VA home loan benefits. Thus, the claim for eligibility 
for VA home loan benefits must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

As the outcome of this case turns on the law rather than the 
evidence, the notice and duty to assist provisions of the law 
are inapplicable. See 38 U.S.C.A. §§ 5103, 5103A; Mason v. 
Principi, 16 Vet. App. 129 (2002).  



ORDER

Eligibility for the award of VA home loan benefits is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


